—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered October 17, 1997, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove that he entered the premises with the intent to commit a crime therein. This contention is unpreserved for appellate review since it was not advanced with specificity before the trial court in support of the defendant’s motion to dismiss (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, view*631ing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Barnes, 50 NY2d 375, 381; People v McCrea, 194 AD2d 742). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
In light of the defendant’s testimony that he made several unlawful entries into the premises, the supplemental instruction given by the court in response to the jury’s note was not error (cf., People v Gaines, 74 NY2d 358; People v Jones, 184 AD2d 383; People v Roberts, 162 AD2d 729, 732; People v Ferguson, 158 AD2d 712, 713).
The defendant’s remaining contentions are without merit. Santucci, J. P., Altman, Friedmann and McGinity, JJ., concur.